Law Offices Stradley Ronon Stevens & Young, LLP 1250 Connecticut Avenue NW, Suite 500 Washington, D.C. 20036 January 4, 2013 VIA EDGAR Mr. James E. O’Connor, Esq. Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE:Nationwide Mutual Funds (the “Registrant”) File Nos. 333-40455 and 811-08495 Dear Mr. O’Connor: I am writing on behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933, as amended, to submit to the U.S. Securities and Exchange Commission (the “Commission”) this application for withdrawal of the post-effective amendment (the “Amendment”) to the Registrant’s registration statement on Form N-1A filed with EDGAR submission type 485A, which was accepted via the EDGAR system at 2:07 p.m. on September 24, 2012 (Accession No. 0001193125-12-401273).This application also includes the withdrawal of the associated delaying amendment (the “Delaying Amendment”) filed with EDGAR submission type 485BXT, which was accepted via the EDGAR system at 3:31 p.m. on December 6, 2012 (Accession No. 0001496688-12-000244).The Amendmentwas filed under Rule 485(a) in anticipation of launching a new fund with an appointed subadviser and the Delaying Amendment was filed under Rule 485(b) in order to delay the effectiveness of the Amendment.However, the Registrant does not intend to launch the new fund at the present time and no securities were sold in connection with the offering. Therefore, the Registrant respectfully submits this application for withdrawal of Registrant’s Amendment (Accession No. 0001193125-12-401273) filed under the EDGAR submission type 485A and Registrant’s Delaying Amendment (Accession No. 0001496688-12-000244) filed under the EDGAR submission type 485BXT. If you have any questions, or require anything further regarding the request, please contact me at (202) 419-8416. Very truly yours, /s/ Cillian M. Lynch Cillian M. Lynch, Esq.
